Lansco Corp. v AB Marbec Realty Corp. (2018 NY Slip Op 07533)





Lansco Corp. v AB Marbec Realty Corp.


2018 NY Slip Op 07533


Decided on November 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2018

Richter, J.P., Kahn, Oing, Moulton, JJ.


655743/16 7550 7549

[*1]The Lansco Corporation, et al., Plaintiffs-Defendants-Respondents,
vAB Marbec Realty Corp., Defendant-Appellant.


Law Offices of Jacob S. Feinzeig, Brooklyn (Jacob S. Feinzeig of counsel), for appellant.
Law Offices of Lionel A. Barasch, New York (Lionel A. Barasch of counsel), for respondents.

Judgment, Supreme Court, New York County (Arthur F. Engoron, J.), entered February 21, 2018, awarding plaintiffs a sum of money, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered February 15, 2018, which, inter alia, granted plaintiffs' motion for summary judgment on their claims and dismissed the counterclaims, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The only signatories to the brokerage agreement were defendant owner and plaintiff real estate brokers. The tenant did not sign the agreement. Even if, pursuant to the agreement, plaintiffs owed fiduciary duties to defendant (see Sonnenschein v Douglas Elliman-Gibbons & Ives, 96 NY2d 369, 374 [2001]), in the absence of an agreement with defendant to the contrary, plaintiffs owed it no duty to refrain from showing the tenant
other properties (Douglas Elliman LLC v Tretter, 84 AD3d 446, 449 [1st Dept 2011], affd 20 NY3d 875 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 8, 2018
CLERK